       Case: 3:21-cv-00066-SA-JMV Doc #: 10 Filed: 04/13/21 1 of 1 PageID #: 82


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

HAZEL THOMPSON                                                                              PLAINTIFF

VS.                                                    CIVIL ACTION NO. 3:21cv00066-SA-JMV

WALGREEN CO. d/b/a
WALGREENS                                                                                 DEFENDANT

                            ORDER STAYING CERTAIN PROCEEDINGS


        This case is before the Court pursuant to L.U.CIV.R. 16(b)(3)(B). Rule 16(b)(3)(B) provides:

        [f]iling a motion to compel arbitration, or a motion asserting an immunity defense or
        jurisdictional defense stays the attorney conference and disclosure requirements and all
        discovery, pending the court’s ruling on the motion, including any appeal. Whether to
        permit discovery on issues related to the motion and whether to permit any portion of the
        case to proceed pending resolution of the motion are decisions committed to the discretion
        of the court, upon a motion by any party seeking relief.

        On April 13, 2021, Defendant filed a motion [6] to dismiss based in part on a

jurisdictional defense. Accordingly, all proceedings enumerated in Rule 16(b)(3)(B) and the

case management conference are STAYED, pending a ruling on the jurisdictional defense

motion. If a party desires that any stayed matter proceed, it must file a motion requesting same

within fourteen (14) days of the date of this order.

        SO ORDERED this 13th day of April, 2021.

                                                         /s/ Jane M. Virden
                                                         U.S. Magistrate Judge
